Citation Nr: 1026420	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-26 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a sleep disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1962 to April 
1965 and from November 1968 to January 1971.  

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

The February 2008 rating decision also denied the Veteran's claim 
for entitlement to service connection for schizoid personality 
because new and material evidence had not been received.  
Although the Veteran filed a notice of disagreement (NOD) to that 
denial, correspondence in July 2008 from the Veteran's accredited 
representative reflects that he wished to withdraw his appeal as 
to that matter.  Subsequently, the RO did not provide a 
statement of the case.  The Board finds that the issue is, 
therefore, not before the Board.  Correspondence, dated in 
February 2009, to the Veteran's congressman, and a VA Form 
21-4138, dated in March 2010, could be construed as 
informal claims to reopen the Veteran's previously denied 
claim for entitlement to service connection for schizoid 
personality.  Therefore, the issue is referred to the 
Agency of Original Jurisdiction (AOJ) for appropriate 
action. 

The issues of entitlement to service connection for a sleep 
disorder, left shoulder disability, and DDD of the cervical spine 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1968 decision, the RO denied service 
connection for residuals of a head injury; he was notified of 
this denial on March 25, 1968.

2.  Evidence submitted subsequent to the March 1968 RO decision 
is cumulative or redundant of evidence previously of record, does 
not relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the March 1968 RO decision that 
denied service connection for residuals of a head injury, 
which was the last final denial with respect to this issue, 
is not new and material; the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 
20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  Notice regarding a disability 
rating and effective date was provided to the Veteran in VA 
correspondence dated in November 2007.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established new requirements with respect to the 
content of the VCAA notice for reopening claims.  In the context 
of a claim to reopen, the Secretary must look at the bases for 
the denial in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.

In November 2007 VA correspondence, the Veteran was informed that 
his claim had been previously denied because there was 
insufficient evidence to establish service connection.  The 
correspondence was deficient in that it did inform the Veteran of 
the specific reason for denial of his claim.  In addition, the 
correspondence incorrectly informed the Veteran that he had been 
informed of the previously denial in November 1990.  (The 
November 1990 denial was for a different claim).  The Board finds 
that any defects with regard to the VCAA notice are not 
prejudicial to the Veteran.  

The Veteran has submitted statements in support of his appeal and 
has been represented by an accredited representative during his 
appeal.  The August 2008 Statement of the Case (SOC) correctly 
informed the Veteran that his claim had been previously denied in 
March 1968 because there was no evidence of a head injury in 
service.  The Veteran was informed that new and material evidence 
regarding a head injury or residuals of a head injury must be 
submitted to reopen the claim.  The Board notes that VA notice 
cannot be cobbled together out of unrelated pre- and post-
decisional documents, such as rating decisions and statements of 
the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed Cir. 
2006).  However, the Board finds that the Veteran has not been 
prejudiced by a lack of proper notice.  The information in the 
SOC, which the Veteran is presumed to have received due to the 
regularity of government procedures, indicates the Veteran had 
actual knowledge of the requirements to reopen a claim.  Based on 
the foregoing, the Board finds that the Veteran has had a 
meaningful opportunity to participate in the adjudication of his 
claim such that the essential fairness of the adjudication is not 
affected. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error"). See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 
U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair." 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). Moreover, the 
Veteran has not averred that he received inadequate notice as to 
what he must show to substantiate his claim to reopen.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), and VA and private 
medical records.  Additionally, the claims file contains the 
statements of the Veteran and his spouse  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record for which VA has a duty to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.

The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new and 
material evidence has been received.  See Paralyzed Veteran's of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 
2003).

In her statement dated in March 2008, the Veteran's spouse notes 
that the Veteran applied for Social Security Administration (SSA) 
benefits when he turned 62 in 2007.  There is no evidence of 
record, or reasonable probability based on the evidence of 
record, that the Veteran received, or applied for, SSA benefits 
due to any averred disability.  To the contrary, the evidence 
reflects that he worked steadily during his lifetime, and that he 
applied for benefits due to his age.  Therefore, the Board finds 
that VA does not have a duty to obtain any SSA records, and a 
remand for that reason is not warranted.  See Golz v. Shinseki, 
No. 09-7039 (Fed. Cir.) (Jan. 4, 2010)and Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).  

Legal criteria 
New and material evidence

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the appellant in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In each case where service connection for any disability is being 
sought, due consideration shall be given to the places, types, 
and circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service connection.  
The Board observes that this Federal Circuit decision is 
nonprecedential.  However, a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains".  see 
Bethea v. Derwinski, 252, 254 (1992)  

Analysis

The Board has reviewed all of the evidence in the claims file.  
The Board has an obligation to provide reasons and bases 
supporting this decision; however, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Historically, a March 1968 rating decision denied the Veteran's 
claim for service connection for a head injury.  The RO denied 
the Veteran's claim because there was no evidence of a head 
injury.  The Veteran did not appeal the decision and it became 
final.  

In January 1983, the Veteran filed a claim for residuals of a 
1964 head injury.  In correspondence, dated in March 1983, the RO 
notified the Veteran that his claim would not be reopened absent 
new and material evidence, which the Veteran had one year to 
furnish.  The Board finds no evidence of record that the Veteran 
submitted additional evidence within one year of the VA's 
request; therefore, the Board considers the 1983 claim to reopen 
to be abandoned. See 38 C.F.R. § 3.158(a).  

In October 2007, the Veteran again filed a claim for residuals of 
a head injury.  The RO denied the claim in February 2008 based on 
a lack of new and material evidence.

Notwithstanding RO's actions with regard to a claim, it is 
incumbent on the Board to adjudicate the new and material issue 
before considering the claim on its merits.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].  

Evidence at the time of the last final denial 

The evidence of record in March 1968, the time of the last final 
denial, included the Veteran's service treatment records (STRs), 
and VA and private medical reports.

A private medical record dated in August 1966 reflects that the 
Veteran had a comminuted fracture of the nasal bone on the left 
with no displacement of the fragments.  He had a fracture 
extension through the maxillae and into the infraorbital rim with 
fragments in good place.  The certificate of attending physician 
reflects that the Veteran was treated in August 1966 for 
swelling-ecchymosis of conjunctiva and swelling below left eye.  
The diagnosis by x-ray was as noted above.  The Board notes that 
the Veteran was not in active service in 1966, as he had 
separated in April 1965, and did not re-enter active service 
until November 1968.

A May 1967 VA medical record reflects that the Veteran reported 
hitting his head 2 1/2 years earlier on the side of a truck gear 
while in the army.  He reported headaches off and on since then.  

The Veteran's STRs are negative for any head injury.  The 
February 1965 report of medical examination for purposes of the 
Veteran's separation from his first term of service notes that 
the Veteran's neurologic and head examination findings were 
normal.  

In sum, the evidence reflected that the Veteran had a broken nose 
and facial injury in August 1966 while not in active service.  
There was no clinical evidence of an in-service head injury.  

Evidence since the last final denial.

The evidence received into the record since the last final denial 
of service connection consists of the Veteran's STRs, VA medical 
treatment records, the statements of the Veteran, and a statement 
of the Veteran's spouse.

In a July 1968 report of medical history, the Veteran denied a 
history of head injury.  During a September 1969 medical history, 
he again denied a history of head injury.  
The STRs are negative for any head injury.  A December 1970 
neuropsychiatric section medical record reflects that the Veteran 
had a diagnosis of schizoid personality and that "he used denial 
extensively to the point of saying that all of his present 
symptoms were due to a truck accident he had several years ago."

The evidence also includes VA medical records which note 
diagnoses of schizotypal personality disorder, sleep paralysis, 
bipolar disorder, sleep apnea, degenerative disc disease of the 
cervical spine, and complaints of headaches due to medication, 
hearing loss, PTSD, and numbness in the arm and fingers.

The evidence includes a statement by the Veteran's spouse 
received in March 2008; however, she does not provide any 
evidence as to an in-service head injury or any residuals of any 
such averred injury.

The evidence includes a statement by the Veteran in which he 
avers that he has a sleep disorder due to a head injury in 1964.  
He further avers that he crawled under a vehicle and his head was 
pinned between the propeller shaft and the vehicle frame, and he 
had a large scar over his right eye where he was badly cut.  The 
Veteran reported to his congressman that he had stitches due to 
the injury.  The Veteran's February 1965 report of medical 
examination is negative for any scars.  The Veteran's report of 
medical examination in July 1968 reflects scars on the Veteran's 
body, but is negative for any on the face or head.  The Veteran's 
STRs are negative for any stitches.

Old and new evidence of record considered as a whole

The Board finds that none of the evidence raises a possibility of 
substantiating the claim.  The Veteran's claim was denied in 1968 
because the RO determined that there was no evidence of a head 
injury in service.  The Board finds that there is no new and 
material evidence of record which establishes that the Veteran 
had an in-service head injury.  The Veteran's statement that his 
head was pinned between the propeller shaft and the vehicle frame 
of a moving vehicle is essentially duplicative of his prior 
statement, noted in a May 1967 VA medical record, in which he 
averred that he hit his head on the side of a truck gear while in 
the army.  In addition, the Veteran's July 1968 and September 
1969 STRs reflect that he denied any head injury in service.  The 
Veteran avers that he has a large scar over his right eye where 
he was badly cut.  The Board notes that the credibility of the 
evidence is presumed.  In this regard, the Board notes that even 
if the Veteran has a current scar over his right eye, such a scar 
does not raise a possibility of substantiating the claim of 
current residuals of a head injury.  The Board notes that the 
Veteran's February 1965 report of medical examination is negative 
for any scars.  The Veteran's report of medical examination in 
July 1968 reflects scars on the Veteran's body, but is negative 
for any on the face or head.  The Veteran's September 1969 report 
of medical examination is negative for any scars.  

The only new clinical reference to a head injury is the 
neuropsychiatric section medical record which reflects the 
Veteran reported that he had injured his head several years ago 
in a truck accident.  However, there is no indication if this was 
an in-service accident already averred by the Veteran, or 
possibly the non-service incident in which the Veteran broke his 
nose and injured his left eye in 1966.

The statement of the Veteran's spouse is not material as she does 
not provide any evidence with regard to an in-service head 
injury.  Moreover, the Board notes that she did not know the 
Veteran in service or until approximately seven years after 
separation from service, which would be approximately 14 years 
after the alleged in-service incident.  Therefore, the only 
information she could provide about an in-service injury would be 
duplicative of the Veteran's own statements.

The VA medical records do not provide any evidence which would 
raise a reasonable possibility of substantiating the claim, since 
it does not establish that the Veteran sustained a head injury in 
service.

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, when considered in 
conjunction with the record as a whole, is cumulative or 
redundant of evidence previously of record and previously 
considered, does not relate to an unestablished fact necessary to 
substantiate the claim, and that the additional evidence does not 
raise a reasonable possibility of substantiating the claim.  
There is no new and material evidence which raises the reasonable 
possibility that the Veteran has residuals of a head injury 
incurred in service.  In fact, there is no clinical evidence of 
record that the Veteran has residuals of any head injury.  
Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claim for 
service connection for residuals of a head injury is not 
reopened.

The Board has considered the doctrine of giving the benefit of 
the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2009), but does not find that the evidence 
is of such approximate balance as to warrant its application. 


ORDER

As new and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals of a 
head injury, the appeal is denied.




REMAND


Sleep Disability

The Veteran avers that he has a sleep disorder due to active 
service.  A May 1967 medical record, while the Veteran was 
between active service terms, reflects that he reported a history 
of "sleep sickness" which he reported was treated in the Army.  
However, the Veteran's service treatment records (STRs) are 
negative for any sleep disorder or sickness during his first 
period of service.  The Veteran filed a claim for "sleeping 
sickness" in July 1967; however, it was not distinguished from 
the Veteran's other claimed disabilities of a nervous condition, 
epileptic seizures, and head injury, which were denied.  The 
Veteran subsequently served in the U.S. Marine Corps.  The 
Veteran's July 1968 report of medical history for entrance into 
his second term of service, with the U.S. Marine Corps, reflects 
that he reported that he had never had frequent trouble sleeping.  
A September 1969 report of medical history also reflects that the 
Veteran reported that he had never had frequent trouble sleeping.  

An April 1970 STR reflects that the Veteran reported having 
"trance like states" in which his mind was awake and his body 
was asleep.  He reported that he sometimes fell asleep 
unexpectedly during the day following a tense assignment, and 
that he slept normally and well 2 or 3 nights a week.  

An August 1990 VA medical record reflects a diagnosis of 
Schizotypal personality and sleep paralysis.  

A January 1997 VA psychiatry note reflects the Veteran reported 
that he was sleeping better.  

An October 2008 VA PTSD examination report reflects that the 
Veteran had "sleep apnea, sleeps with a breathing machine, wakes 
15 to 20 times a night when not using the breathing machine, 
sleep is also disrupted by nightmares."  

The Board is unsure if the Veteran has a sleep disability based 
on clinical findings, and, if so, whether any sleep disability is 
a manifestation of his posttraumatic stress disorder (PTSD), 
schizoid personality, or epilepsy.  From the Veteran's notice of 
disagreement (NOD) and the statement of his spouse, received by 
VA in March 2008, it appears that the Veteran is not claiming 
sleep apnea as his sleep disability; rather, he is claiming a 
type of paralysis.  A July 2008 VA record reflects that the 
Veteran requested that a sleep study be performed.  No records 
regarding whether a sleep study was performed are associated with 
the claims file.  Based on the foregoing, the Board finds that a 
VA examination and opinion regarding whether the Veteran has a 
sleep disability, and the etiology of any sleep disability, would 
further assist the Board in developing a more complete picture of 
the Veteran's disability.  See 38 C.F.R. § 3.159(c)(4) (stating 
that a medical examination is necessary if the evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim).  See also McLendon v. Nicholson, 20 Vet. App.79, 81 
(2006).  

Left Shoulder 

A February 1969 STR reflects that the Veteran complained of 
painful range of motion of the left shoulder.

A November 2007 VA medical report reflects that the Veteran's 
shoulder abduction was 5 out of 5, indicating active movement 
against full resistance without evidence of fatigue.  This is 
normal muscle strength.  His reflexes of the biceps, triceps, and 
brachioradialis were 2+ indicting average or normal reflexes.  No 
disability was noted as to either shoulder.  An April 2008 VA 
medical report reflects that the Veteran moves all extremities 
without difficulty.  Thus, it would appear that the Veteran does 
not have a current disability.  However, September 2007 VA 
medical reports reflect that the Veteran complained of sharp pain 
in the left shoulder, and reported that he had seen a 
chiropractor four times.  He denied any known trauma or injury to 
the shoulder.  As the Veteran reported that he had seen a 
chiropractor four times, the Board finds that, pursuant to VA's 
duty to assist, the RO should attempt to obtain any such records. 



Cervical Spine

The Veteran has a diagnosis of degenerative disc disease of the 
cervical spine.  During an October 2007 VA examination, the 
Veteran reported that he had sought treatment from a chiropractor 
two to three times a week, and had tried acupuncture and 
traction.  No such records are associated with the claims file.  
The Board finds that, pursuant to VA's duty to assist, the RO 
should attempt to obtain any such records. 

The Veteran must be advised of the importance of reporting to any 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:


1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for a sleep 
disability, a cervical spine disability, and a 
left shoulder disability, to include all 
chiropractor records.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain any pertinent medical 
records, not already associated with the claims 
file.  

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be associated 
with the claims folder.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any sleep disability.  All 
necessary tests should be performed.  The 
examiner is requested to furnish an opinion 
concerning whether it is at least as likely as 
not (50 percent or greater) that the Veteran 
has a current sleep disability causally 
related to his military service.  The claims 
folder should be reviewed in conjunction with 
such examination and the examination report 
should indicate that such a review was 
performed.  Any opinion expressed should be 
accompanied by a complete rationale.  The 
rationale should include consideration of 
whether the Veteran has a sleep disability 
which is a manifestation of a schizoid 
personality disorder, PTSD, or epilepsy, or 
whether he has a separate sleep disorder.

3.  If, and only if, additional medical 
records reflect an indication that the Veteran 
has a cervical spine disability which may be 
causally related to active service, schedule 
the Veteran for a VA examination to determine 
the etiology of his cervical spine disability.  
The examiner is requested to furnish an 
opinion concerning whether it is at least as 
likely as not (50 percent or greater) that the 
Veteran has a current cervical spine 
disability causally related to his military 
service.  The claims folder should be reviewed 
in conjunction with such examination and the 
examination report should indicate that such a 
review was performed.  Any opinion expressed 
should be accompanied by a complete rationale.  

4.  If, and only if, additional medical 
records reflect that the Veteran has a current 
left shoulder disability, schedule the Veteran 
for a VA examination to determine the etiology 
of any left shoulder disability.  The examiner 
is requested to furnish an opinion concerning 
whether it is at least as likely as not (50 
percent or greater) that the Veteran has a 
current left shoulder disability causally 
related to his military service, to include a 
February 1969 complaint of left shoulder 
painful range of motion.  The claims folder 
should be reviewed in conjunction with such 
examination and the examination report should 
indicate that such a review was performed.  
Any opinion expressed should be accompanied by 
a complete rationale.  

5.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issues on appeal.  If any benefit sought 
on appeal is not granted, the RO should issue 
a supplemental statement of the case and 
provide the Veteran and his representative 
with an appropriate opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


